 GENERAL ELECTRIC CO.511General ElectricCompanyandInternational Union,United Automobile,Aerospaceand AgriculturalImplementWorkers of America(UAW), Peti-tioner.Case 28-RC-1748October 31, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on May 27 and 28, 1968, beforePaul E. Weil, Hearing Officer of the National LaborRelations Board. Thereafter, all the parties filed briefswith the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case including thebriefs filed by all the parties, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labor organi-zations which claim to represent certain employees ofthe Employer.'3.No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Petitioner filed this petition January 19, 1968,seeking an election in a unit of production andmaintenance employees at the Employer's jet enginepartsmanufacturing plant at Albuquerque, NewMexico.The Employer and Intervenor moved todismiss the petition on the ground that it is barred bytheir collective-bargaining agreement signed August 1,1967, effective from December 1, 1967, until Novem-ber 30, 1969, covering the employees in question.The American Car and Foundry Company formerlyoccupied most of this plant where it was engaged,under contract with the Atomic Energy Commission,in the fabrication of parts for weapon systems. Itemployed approximately 2,400 employees, 1,100 ofwhom were production and maintenance employeeswho have been represented, under successive collec-tive-bargaining agreements, by the Intervenor since itwas certified by the Board in 1956. The most recentagreement was effective from July 18, 1965, untilJuly 20, 1968. A separate portion of the plant wasoccupied by Dow Chemical Company.The Atomic Energy Commission decided on De-cember 8, 1966, to phase out its contract and begansearching for a firm interestedin usingthe facilitiesand also the employee complement in order tominimize any dislocation or hardship within thecommunity as a result of the phase-out.The Employer, at its Evendale, Ohio, plant wasengaged in, among other things, the manufacture ofjet engines under contract with the U.S. Air Force,for which it needed additional manufacturing capaci-ty.The Petitioner was certified as the collective-bar-gainingrepresentative of the employees at the Em-ployer's Evendale plant on November 4, 1949, and,with its Local 647, has been the contract represent-ative of such employees since that time.On March 26, 1967, the Atomic Energy Com-mission,American Car, the Air Force, and theEmployer agreed that the American Car phase-outwould be completed on December 1, 1967, at whichtime the Air Force would take over the plant andcontract with the Employer to use the facilities in themanufacture of jet aircraft engine parts for the AirForce. Thereafter, as the Commission's work wasphased out, the Employer subcontracted some of itsAir Force work to be performed by American Car atthe Albuquerque facility.Early in May 1967, the Intervenor called upon theEmployer to recognize it as the collective-bargainingagent of the Albuquerque employees. On May 22,1967, the Employer granted recognition, and negoti-ationsforanew collective-bargaining agreementensued.While negotiations between the Employer and theIntervenorwere being conducted, the Petitionerlearned that some of the Employer's Evendale, Ohio,work was to be transferred to Albuquerque, and, onJune 8, 1967, requested the Employer to bargainconcerning the transfer of such work.Beginning onJune 14, 1967, and on several subsequent occasionsuntil July 3, meetings were held by the Petitioner, itsLocal 647, and the Employer at which time theparties discussed the transfer of work from Evendaleto Albuquerque.On July 6, 1967, the Petitioner filed a petition(Case 9-AC-11) to amend its certification for theEvendale plant to include the Albuquerque em-ployees, and a charge (Case 9-CA-4333) allegingviolations of Section 8(a)(2) and (5) by the Employerfor bargaining with the Intervenor at Albuquerquebefore any employees were hired, and refusing tobargain in good faith with the Petitioner.As indicated above, the Employer and the Inter-venor, on August 1, 1967, entered into a collective-1 International Association of Machinists and Aerospace Workers ofAmerica, AFL-CIO, Local Lodge 794, herein called the Intervenor,173 NLRB No. 83intervened on the basis of its contracts covering the employees involved. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreement covering the Albuquerque em-ployees, to be effective from December 1, 1967, untilNovember 30, 1969. On August 14, 1967, thePetitioner filed 8(a)(1) and (2) charges (Case 28-CA-1568) against the Employer. On December 1,1967, the Employer took over that portion of theAlbuquerque plant operated by American Car, andthe 173 production and maintenance employeesremaining on its payroll, all of whom were engaged, atthat time, in manufacturing jet engine parts for theAir Force under the American Car subcontract withtheEmployer. Dow Chemical took over the workremaining under American Car's contract with theAtomic Energy Commission, and the portion of theplant occupied by Dow was sealed off. On December4, 1967, the Petitioner withdrew the charges in Case9-CA-4333 and the petition in Case 9-AC-11. OnJanuary 11, 1968, the Regional Director issued acomplaint in Case 28-CA-1568, and on March 5,1968, the Acting Regional Director consolidated thatcase with Case 28-CA-1654, in which charges hadalsobeen filed by the Petitioner, and issued anamended complaint alleging that the Employer un-lawfully assisted the Intervenor by recognizing andentering into a contract with it at a time when theIntervenor was not the majority representative of theAlbuquerque employees, before a representativecomplement had been hired, and when the Petitionerhereinwas claiming representation. The Petitionerfiled the petition herein on January 19, 1968, and onApril 29, 1968, the Regional Director approved thewithdrawal of charges, and dismissed the complaint,in Cases 28-CA-1568 and 1654.The Petitioner contends that the August 1, 1967,agreement between the Employer and the Intervenorcannot constitute a bar because the Employer had noemployees at the time the contract was executed, thepartieshad notice of the Petitioner's claim to re-present the employees before the contract was signed,and because a settlement agreement entered into bythe Employer and the Intervenor on the same daycontains a dues-checkoff provision which is unlawfulon its face. All of these arguments are based on thePetitioner's contention, contrary to the Employer andthe Intervenor, that no successor relationship existsbetween the Employer and American Car.The Board has held, with court approval, that asuccessor relationship obligating the successor tobargain with the representative of the predecessor'semployees exists where the employing industry re-mains substantially the same.'The Petitioner contends that Dow Chemical Com-pany is the successor to American Car because afterDecember 1, 1967, it completed the remainder of thework to be performed at this plant under theAmerican Car contract with the Atomic EnergyCommission that had not been transferred to otherfacilities of the Commission. However, Dow Chemicalemployees had been performing work of an unidenti-fiednature at this plant when American Car wasoperating there, and after the Employer took over theAmerican Car portion of the plant, Dow's employeescontinued to perform that work in the same portionof the plant as before. As the record does not indicatethe nature or extent of the American Car workcompleted by Dow, or the number of American Caremployees, if any, hired by Dow, we cannot de-tern-dnewhether or not Dow is a successor ofAmerican Car. In any event, even if Dow were also asuccessor, that fact would not be of controllingsignificance in determining the issue of the Em-ployer's status as a successor employer to AmericanCar which is before us in this case.The Petitioner also contends that the nature of theEmployer's operations differs significantly from thatof American Car. We find no merit in this contention.The record shows that the inventory at this plant hasat all times belonged to the United States Govern-ment. In accord with memorandum agreementsentered into between the Commission and the AirForce, and the Commission and the Employer, inJune 1967, the plant property and equipment ownedby the Commission and operated by American Carbecame the property and equipment of the Air Forceto be operated by the Employer. There were 300 to400 machines valued at $100,000 each, and the onlychange made by the Employer was the addition ofcoolant equipment costing $2,500 to $3,000 to eachof 25 machines.3In accord with a "settlement agreement" enteredinto on August 1, 1967, between the Employer andthe Intervenor, the Employer offered employment toindividuals employed by American Car in the bargain-ing unit on the basis of its need for the particularindividual. Although there was a substantial reductionof the number of employees in the bargaining unit dur-ing the transition period, this factor is not deter-minative.4Moreover, all the employees who were intheAmerican Car unit on November 30 becameemployees of the Employer on December 1, and noemployees were transferred into the unit from otherplants of the Employer.' As American Car foremenwere employed by the Employer, there was no changein first-line supervision. In addition, American Car's2 Ideal Laundry Corporation,172 NLRB No.138, and cases citedtherein.3 Neither the absence of a direct contract relationship betweenAmerican Car and the Employer,nor the Employer's limited machinerymodifications is conclusive as to successorship. SeeGlenn Gouldingdlbla Fed-Mart,165 NLRB No. 22;Ideal Laundry Corporation,supra.4 SeeRohltlSInc., 145 NLRB 1239, fn.11;JohnsonReady Mix Co.,142 NLRB 437.5 The employee complement increased from 173 on December 1,1967,to 207 as of January 19, 1968,the date the petition herein wasfiled,and to 386as of May 27,1968, the date of the hearing. GENERAL ELECTRIC CO.513director of manufacturing became the Employer'smanager of manufacturing operations.As indicated above, American Car was engaged inthe fabrication of components for weapons systems.The unit work consisted of forming, welding, machin-ing, finishing, assembly, and painting. The Employerisengaged in the fabrication of components foraircraft jet engines. At the time the Employer tookover the plant, the American Car work had beenphased out and the employees were doing jet enginework, which required the same tolerances. In manyinstances the same component that was on a machineon November 30 was still on the same machine onDecember 1, and the same man was running themachine, working for the same supervisor, using thesame instructions. The unit classifications remainedessentially the same, with only minor changes in someof the job descriptions, such as a change fromelectrician to electrician A, machine repairman tomachine repair A, and tool and diemaker to tool-maker.Work shifts remained unchanged, but somechanges were effected in the sick leave plan and inpension and insurance benefits.In view of all the circumstances set forth above,including the fact that all the employees hired by theEmployer when it took over the Albuquerque opera-tions were former employees of American Car and thefact that they are engaged in essentially the samework, we find that the employing industry remainedsubstantially the same, and that the Employer istherefore a successor to American Car.6The Petitioner contends that the August 1, 1967,collective-bargaining agreement between the Employ-er and the Intervenor is a prehire contract which,underGeneral Extrusion Company, Inc.,121 NLRB1165, does not bar an election. Since we find asuccessor relationship in this case, we do not find thatthe agreement is of an objectionable "prehire" nature.The Board has held that in a successor situation, as inthe instant case, the employees already have selecteda bargaining representative, while in an objectionableprehire situation, the employees have not designated abargaining representative and would be deprived oftheir opportunity to do so if the prehire agreementwere to be found a valid bar to an election.7The Petitioner further contends that by virtue ofitspetition in case 9-AC-11 and its charge in Case9-CA-4333, filed on July 6, 1967, the parties wereput on notice of its claim to represent the employeesattheAlbuquerque plant before the agreementbetween the Employer and the Intervenor was exe-cuted on August 1, 1967. We find no merit in thiscontention.Neither the Petitioner's unfair laborpractice charges against the Employer nor its petitionto extend its certification as representative of a unitof Evendale employees to the Albuquerque plantwere indicative of a substantial representative interestamong the Albuquerque employees. Moreover, boththe charges and the petition were withdrawn. Noemployees in the bargaining unit were transferredfrom Evendale to Albuquerque, and there is no otherevidence in the record that the Petitioner had anyrepresentation among the Albuquerque employees atthe time the August 1 collective-bargaining agreementwas executed."The Petitioner also contends that the collective-bargaining agreement between the Employer and theIntervenor cannot bar the petition because the"settlement agreement" also executed on August 1,1967, provides that General Electric Company willhonor all dues checkoff authorizations "presently inthe name of" American Car which the Intervenordelivers to it. The Petitioner's contention is based onthe theory that this provision is unlawful on its facebecause it does not conform to the requirements ofSection 302(c)(4) of the Act in that General ElectricCompany is not "the employer" as contemplatedtherein, or a successor employer. However, we havefound above that General Electric Company is asuccessor to American Car. Moreover, the Board doesnot consider a collective-bargaining agreement ineffec-tive as a bar to an election because of a checkoffprovision which fails to spell out the requirements ofSection 302(c)(4).9The checkoff provision, there-fore, is not unlawful on its face, and the Board willnot admit extrinsic evidenc" in a representationproceeding to establish its alleged unlawful nature.' oWe find that the agreement of August 1, 1967,between the Employer and the Intervenor constitutesa bar to an election, as the petition filed on January19, 1968, was not timely with respect thereto.' 1Accordingly,we shall grant the motions of theEmployer and Intervenor to dismiss the petition.' 2ORDERIt ishereby ordered that the petition filed hereinbe, and it hereby is, dismissed.6 Western Freight Association,172NLRB No. 46;Hackney Iron &SteelCo.,167 NLRBNo. 84, enfd.in part 395 F.2d 639(C.A.D.C.).7 Western Freight Association,supra.8 Rheingold Breweries.Inc.,162 NLRB No. 32, andAllied SuperMarkets, Inc.,167 NLRB No. 48, cited by the Petitioner,are notapplicable in the circumstances of this case.9Gary Steel Supply Company,144 NLRB 470.10 SeeParagon ProductsCorp.134 NLRB 662;St.Louis CordageMills,Divisionof American Manufacturing Company, Inc.,168 NLRBNo. 135.11DeluxeMetalFurniture Company,121NLRB 995;LeonardWholesale Meats, Inc.,136 NLRB 1000.12 In view of our finding herein, we find it unnecessary to rule on theother grounds for the motions to dismiss.